Case 19-40883                      Doc 1097                 Filed 05/28/19 Entered 05/28/19 18:20:26                                            Main Document
                                                                         Pg 1 of 18



                                                   United States Trustee Program - Chapter 11
                                                            Monthly Operating Report
                                                              EASTERN DISTRICT


 Case Name:                 Payless Holdings LLC


 Case Number:               19-40883


 Reporting MM/DD/YY:        April 7, 2019 through May 4, 2019

 Date Bankruptcy Filed:     February 18, 2019

 E-MAIL THIS UST MOR FORM BY THE 21ST OF THE FOLLOWING MONTH TO:                                                                  kcmor@usdoj.gov
   THE FILE NAME SHOULD INCLUDE: [MOR][CASE NUMBER][MONTH][YEAR] (e.g., MOR-06-12345-01-2007.pdf or .xls)

 E-MAIL BANK STATEMENTS SEPARATELY BY THE 21ST OF THE FOLLOWING MONTH TO:                                                         kcmor@usdoj.gov
   THE FILE NAME SHOULD INCLUDE: [BANK][CASE NUMBER][MONTH][YEAR] (e.g., BANK-06-12345-01-2007.pdf )

 Monthly Chapter 11 Individual Operating Report - used by all individuals to report personal/household activity.

 Monthly Chapter 11 Business Operating Report - used to report ALL business activity.


                                                                             United States Code
                                                                  Title 18 Crimes and Criminal Procedures
                                                                            18 U.S.C. SEC. 1001


 Whoever, in any matter within the jurisdiction of any department or agency of the United States knowingly and willfully
 falsifies, conceals or covers up by any trick, scheme, or device a material fact, or makes any false, fictitious or fraudulent
 statements of representations, or makes or uses any false writing or document knowing the same to contain any false
 fictitious or fraudulent statement or entry, shall be fined not more than $250,000 or imprisoned no more than five (5) years,
 or both.



 I certify under penalty of perjury that the operating report for above stated month and year is true and correct.



 Date Submitted:                                5/28/2019




 Signed:                    /s/ Stephen Marotta




 Title:                     Chief Restructuring Officer, Payless Holdings LLC and certain subsidiaries




 Printed Name:              Stephen Marotta
      Case 19-40883           Doc 1097         Filed 05/28/19 Entered 05/28/19 18:20:26                   Main Document
                                                            Pg 2 of 18
In re:
                     PAYLESS HOLDINGS LLC, et al.,                                  Case No. 19-40883

       Debtors.                                                            Reporting Period: April 2019

                                        Schedule of Cash Receipts and Disbursements

Case Number                             Case Name                       Cash Receipts (1)(3)     Cash Disbursements(2)(3)
19-40883             Payless Holdings LLC                                              -                             -
19-40882             Payless ShoeSource, Inc.                                  36,105,225                            -
19-40884             PSS Delaware Company 4, Inc.                                      -                             -
19-40885             Payless Gold Value CO, Inc.                                       -                             -
19-40886             Payless Intermediate Holdings, LLC                                -                             -
19-40887             Payless Collective GP, LLC                                        -                             -
19-40888             Eastborough, Inc.                                                 -                             -
19-40889             WBG-PSS Holdings LLC                                              -                             -
19-40890             Payless Inc.                                                      -                             -
19-40891             Collective Licensing International, LLC                           -                             -
19-40892             Payless Finance Inc.                                     110,028,697                  (124,271,852)
19-40893             Collective Brands Franchising Services, LLC                       -                             -
19-40894             Payless ShoeSource Distribution, Inc.                             -                             -
19-40895             Payless ShoeSource Canada, Inc.                                      1                          -
19-40896             Payless ShoeSource Worldwide, Inc.                                -                             -
19-40897             Payless ShoeSource Canada LP, Inc.                         2,946,125                     (6,250,002)
19-40898             Shoe Sourcing, Inc.                                               -                             -
19-40899             Payless ShoeSource Canada GP, Inc.                                 17                           -
19-40900             Clinch, LLC                                                       -                             -
19-40901             Payless NYC, Inc.                                                 -                             -
19-40902             PSS Canada, Inc.                                                  -                             -
19-40903             Payless Purchasing Services, Inc.                                 -                             -
19-40905             Payless International Franchising, LLC                            -                             -
19-40906             Payless ShoeSource of Puerto Rico, Inc.                           -                             -
19-40907             Payless ShoeSource Merchandising, Inc.                            -                             -
19-40908             Collective Licensing, LP                                          -                             -
19-40910             Collective Brands Services, Inc.                                  -                             -

                     Total Debtors                                     $        149,080,065     $             (130,521,853)

(1)
      Represents receipts, net of merchant fees.
(2)
      Represents operating and restructuring disbursements.
(3)
  All amounts are illustrated in USD. The Debtors maintain a master or "concentration" bank account held by Payless Finance at
Wells Fargo. The Master Account is the Company's main operating account into which funds are regularly swept from other of
the Company's Bank Accounts and from which funds are disbursed to meet the Company's ordinary course obligations.
    Case 19-40883                     Doc 1097                 Filed 05/28/19 Entered 05/28/19 18:20:26                                                 Main Document
                                                                            Pg 3 of 18
In re:
                                      PAYLESS HOLDINGS LLC, et al.,                                                                             Case No. 19-40883

   Debtors.                                                                                                                             Reporting Period: April 2019

                                                                                Bank Account Reconciliation

                   Entity                                 Bank                                      Description                          Account              Ending Balance (USD)
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Concentration                                                           5863                 65,895,755.56
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Payroll Checking                                                        3955                            -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Misc Corporate Deposits                                                 8148                            -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Payroll ACH                                                             5454                            -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Duty Payments                                                           6500                            -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Medical Providers                                                       7331                            -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Tax ACH and Postage                                                     2832                            -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                AR Receipts                                                             4762                            -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Outgoing Wires                                                          4778                            -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Incoming Wires                                                          6427                  9,088,467.35
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                AP Checks                                                               3936                            -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Sales Tax Reserve (Opened Post-Petition)                                2870                  3,991,183.56
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Utility Adequate Assurance Account (Opened Post-Petition)               2888                    882,335.05
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                Prof Fees Reserve (Opened Post-Petition)                                2896                            -
Payless Finance, Inc.                 Wells Fargo Bank, N.A.                DIP Loan Reserve (Opened Post-Petition)                                 2904                  3,622,319.05
Payless Finance, Inc.                 Bank of the Internet                  Paycard Program                                                         8655                      16,405.00
Payless ShoeSource, Inc.              Lake Region Bank                      Returned Check Consolidator                                             72-F                      31,162.35
Payless ShoeSource, Inc.              Wells Fargo Bank, N.A.                Consolidated Store Depository                                           4582                    509,182.71
Payless ShoeSource, Inc.              TD BANK                               Consolidated Store Depository                                           1253                    204,209.84
Payless ShoeSource, Inc.              HUNTINGTON NATIONAL                   Consolidated Store Depository                                           7960                      22,620.78
Payless ShoeSource, Inc.              COREFIRST BANK                        Consolidated Store Depository                                           5975                       4,803.16
Payless ShoeSource, Inc.              SANTANDER                             Consolidated Store Depository                                           1616                      37,038.40
Payless ShoeSource, Inc.              US BANK                               Consolidated Store Depository                                           2887                    111,605.25
Payless ShoeSource, Inc.              MANUFACTURERS & TRADERS               Consolidated Store Depository                                           9511                      29,921.72
Payless ShoeSource, Inc.              CAPITAL ONE                           Consolidated Store Depository                                           7396                      90,797.66
Payless ShoeSource, Inc.              COMMERCE                              Consolidated Store Depository                                           3194                       7,370.31
Payless ShoeSource, Inc.              CITIZENS                              Consolidated Store Depository                                           8162                      68,570.59
Payless ShoeSource, Inc.              JPMORGAN CHASE                        Consolidated Store Depository                                           9880                    106,221.76
Payless ShoeSource, Inc.              FIRST NATIONAL                        Consolidated Store Depository                                           9310                         881.18
Payless ShoeSource, Inc.              BANK OF THE WEST                      Consolidated Store Depository                                           3324                       8,335.19
Payless ShoeSource, Inc.              BANK OF HAWAII                        Consolidated Store Depository                                           7839                         242.67
Payless ShoeSource, Inc.              FIRST TENNESSEE                       Consolidated Store Depository                                           1314                      19,483.01
Payless ShoeSource, Inc.              COMPASS                               Consolidated Store Depository                                           7232                      24,990.54
Payless ShoeSource, Inc.              PNC                                   Consolidated Store Depository                                           3145                      23,252.23
Payless ShoeSource, Inc.              KEY BANK                              Consolidated Store Depository                                           3530                      99,231.48
Payless ShoeSource, Inc.              FIRST CITIZENS                        Consolidated Store Depository                                           4883                       6,745.87
Payless ShoeSource, Inc.              UNITED NATIONAL                       Consolidated Store Depository                                           8808                       1,928.97
Payless ShoeSource, Inc.              FIFTH THIRD                           Consolidated Store Depository                                           3442                      88,465.83
Payless ShoeSource, Inc.              INTERNATIONAL BANK OF COMMERCE        Consolidated Store Depository                                           3296                      30,083.06
Payless ShoeSource, Inc.              BANK OF AMERICA                       Consolidated Store Depository                                           4606                      18,043.54
Payless ShoeSource, Inc.              REGIONS                               Consolidated Store Depository                                           9423                      41,324.39
Payless ShoeSource, Inc.              BRANCH BANKING AND TRUST COMPANY      Consolidated Store Depository                                           8060                      59,543.77
Payless ShoeSource, Inc.              AMERICAN SAVINGS                      Consolidated Store Depository                                           6280                         362.92
Payless ShoeSource, Inc.              TRUSTMARK                             Consolidated Store Depository                                           9211                       6,171.49
Payless ShoeSource, Inc.              HARRIS                                Consolidated Store Depository                                           2064                       8,095.20
Payless ShoeSource Puerto Rico Inc.   BANCO POPULAR                         Consolidated Store Depository                                           1584                      28,660.71
Payless ShoeSource Puerto Rico Inc.   BANCO SANTANDER                       Consolidated Store Depository                                           0908                       4,085.43
Payless ShoeSource Worldwide, Inc.    BANK OF HAWAII - GUAM                 Consolidated Store Depository                                           5469                      10,550.35
Payless ShoeSource, Inc.              BANCO POPULAR - VIRGIN ISLANDS Consolidated Store Depository                                                  6823                       1,458.62
Payless Finance, Inc.                 Citibank, N.A., c/o Citi Private Bank Escrow Account [GUCs from prior case]                                   1768                 32,316,000.00
Payless Finance, Inc.                 Evolve Bank & Trust                   Professional Fees Escrow Account (Opened Post-Petition)                 0690                 14,607,000.00
Payless Finance, Inc.                 Evolve Bank & Trust                   503(b)(9) Escrow Account (Opened Post-Petition)                         0692                    250,000.00
Non Consolidated Stores
Payless ShoeSource, Inc.              PEOPLES BANK                   Non-Consolidated Store Depository                                              1390                       2,588.86
Payless ShoeSource, Inc.              UMB BANK                       Non-Consolidated Store Depository (Closed 4/30/2019)                           1819                            -
Payless ShoeSource, Inc.              ARVEST                         Non-Consolidated Store Depository                                              9643                       3,703.58
Payless ShoeSource, Inc.              TOWN & COUNTRY BANK            Non-Consolidated Store Depository (Closed 4/29/2019)                           -616                            -
Payless ShoeSource, Inc.              FIRST KANSAS BANK              Non-Consolidated Store Depository (Closed 4/26/2019)                           7226                            -
Payless ShoeSource, Inc.              FIRST NATIONAL BANK OF CRESTVIEW
                                                                     Non-Consolidated Store Depository                                              3464                       8,457.35
Payless ShoeSource, Inc.              WOODFOREST NATIONAL BANK       Non-Consolidated Store Depository                                              0148                       3,260.10
Payless ShoeSource, Inc.              INTER NATIONAL BANK            Non-Consolidated Store Depository                                              95-2                       5,007.33
Payless ShoeSource, Inc.              ARVEST                         Non-Consolidated Store Depository                                              4271                         615.34
Payless ShoeSource, Inc.              SABINE STATE BANK & TRUST      Non-Consolidated Store Depository                                              1423                          99.45
Payless ShoeSource, Inc.              BANCORP SOUTH                  Non-Consolidated Store Depository                                              6842                       2,770.92
Payless ShoeSource, Inc.              FIRST FINANCIAL BANK           Non-Consolidated Store Depository                                              4701                       3,565.18
Payless ShoeSource, Inc.              JEFFERSON BANK OF MISSOURI     Non-Consolidated Store Depository (Closed 2/19/2019)                           0357                            -
Payless ShoeSource, Inc.              CITIZENS SECURITY BANK         Non-Consolidated Store Depository (Closed 4/26/2019)                           87-2                            -
Payless ShoeSource, Inc.              SIMMONS FIRST BANK             Non-Consolidated Store Depository                                              6403                       3,832.84
Payless ShoeSource, Inc.              GUARANTY BOND BANK             Non-Consolidated Store Depository                                              5877                       2,335.20
Payless ShoeSource, Inc.              FIRST INTERSTATE BANK          Non-Consolidated Store Depository                                              1053                       4,690.08
Payless ShoeSource, Inc.              ARVEST                         Non-Consolidated Store Depository                                              9656                       1,375.49
Payless ShoeSource, Inc.              FIRST BANK KANSAS              Non-Consolidated Store Depository                                              1348                       1,999.34
Payless ShoeSource, Inc.              FIDELITY BANK                  Non-Consolidated Store Depository                                              8814                       3,887.67
Payless ShoeSource, Inc.              SUMMIT BANK                    Non-Consolidated Store Depository                                              2108                       2,622.03
Payless ShoeSource, Inc.              WOODFOREST BANK                Non-Consolidated Store Depository                                              1250                       3,885.30
Payless ShoeSource, Inc.              ARVEST                         Non-Consolidated Store Depository                                              9737                       2,616.96
Payless ShoeSource, Inc.              FIRST AMERICAN BANK            Non-Consolidated Store Depository                                              7103                       3,189.85
Payless ShoeSource, Inc.              UNITED COMMUNITY BANK          Non-Consolidated Store Depository                                              7461                       2,862.04
Payless ShoeSource, Inc.              CROSSROADS BANK                Non-Consolidated Store Depository                                              7876                         904.65
Payless ShoeSource, Inc.              PIONEER NATIONAL BANK          Non-Consolidated Store Depository                                              5463                       4,469.40
Payless ShoeSource, Inc.              STAR FINANCIAL BANK            Non-Consolidated Store Depository                                              3977                       3,336.36
Payless ShoeSource, Inc.              ARVEST                         Non-Consolidated Store Depository                                              4044                         740.83
Payless ShoeSource, Inc.              BANK OF OKLAHOMA               Non-Consolidated Store Depository                                              6325                       3,549.67
Payless ShoeSource, Inc.              S & T BANK                     Non-Consolidated Store Depository                                              0935                       1,265.98
Payless ShoeSource, Inc.              ARVEST                         Non-Consolidated Store Depository                                              5073                       6,612.64
Payless ShoeSource, Inc.              FIRST STATE BANK               Non-Consolidated Store Depository                                              25-6                         479.10
     Case 19-40883                                    Doc 1097                         Filed 05/28/19 Entered 05/28/19 18:20:26                                                                   Main Document
                                                                                                    Pg 4 of 18
Payless ShoeSource, Inc.                             BROADWAY BANK                  Non-Consolidated Store Depository                                                                          0257             1,974.89
Payless ShoeSource, Inc.                             HOMETOWN NATIONAL BANK         Non-Consolidated Store Depository                                                                          7929             2,997.75
Payless ShoeSource, Inc.                             ALLIANCE BANK                  Non-Consolidated Store Depository                                                                          0435             3,722.00
Payless ShoeSource, Inc.                             AMERIS BANK                    Non-Consolidated Store Depository                                                                          3503             4,129.18
Payless ShoeSource, Inc.                             FIRST MIDWEST BANK             Non-Consolidated Store Depository                                                                          8278             1,841.78
Payless ShoeSource, Inc.                             FIRST STATE BANK               Non-Consolidated Store Depository                                                                          0249             1,633.99
Payless ShoeSource, Inc.                             LAKE CITY BANK                 Non-Consolidated Store Depository                                                                          2922               782.85
Payless ShoeSource, Inc.                             FROST BANK                     Non-Consolidated Store Depository                                                                          4152             5,061.89
Payless ShoeSource, Inc.                             CENTRAL NATIONAL BANK          Non-Consolidated Store Depository                                                                          0959            11,374.93
Payless ShoeSource, Inc.                             WOODFOREST NATIONAL BANK       Non-Consolidated Store Depository                                                                          0818             3,481.56
Payless ShoeSource, Inc.                             GUARANTY BANK AND TRUST        Non-Consolidated Store Depository                                                                          9216             2,218.98
Payless ShoeSource, Inc.                             AMERIS BANK                    Non-Consolidated Store Depository                                                                          3123             3,603.31
Payless ShoeSource, Inc.                             ARVEST BANK                    Non-Consolidated Store Depository                                                                          6827             2,899.82
Payless ShoeSource, Inc.                             WESBANCO BANK                  Non-Consolidated Store Depository                                                                          4901             2,303.79
Payless ShoeSource, Inc.                             FT DAVIS STATE BANK            Non-Consolidated Store Depository                                                                          7203             1,246.41
Payless ShoeSource, Inc.                             BOONE COUNTY NATIONAL BANK     Non-Consolidated Store Depository (Closed 4/25/2019)                                                       6634                  -
Payless ShoeSource, Inc.                             TCF BANK                       Non-Consolidated Store Depository                                                                          3501             7,414.46
Payless ShoeSource, Inc.                             TRI-COUNTIES BANK              Non-Consolidated Store Depository                                                                          3422               883.15
Payless ShoeSource, Inc.                             NBT BANK                       Non-Consolidated Store Depository                                                                          0469             3,052.83
Payless ShoeSource, Inc.                             FIRST COLUMBIA BANK            Non-Consolidated Store Depository                                                                          0842             3,408.87
Payless ShoeSource, Inc.                             ELMIRA SAVINGS BANK            Non-Consolidated Store Depository                                                                          5766             6,275.74
Payless ShoeSource, Inc.                             CENTIER BANK                   Non-Consolidated Store Depository                                                                          5323               144.92
Payless ShoeSource, Inc.                             LIBERTY BANK OF ARKANSAS       Non-Consolidated Store Depository                                                                          5385             2,644.81
Payless ShoeSource, Inc.                             BENEFICIAL BANK                Non-Consolidated Store Depository                                                                          7986             4,000.27
Payless ShoeSource, Inc.                             CITIZENS FIRST NAT'L BANK      Non-Consolidated Store Depository (Closed 4/26/2019)                                                       07-7                  -
Payless ShoeSource, Inc.                             ARVEST BANK                    Non-Consolidated Store Depository                                                                          5708             2,691.53
Payless ShoeSource, Inc.                             FIRST NATIONAL BANK            Non-Consolidated Store Depository                                                                          4141             3,478.49
Payless ShoeSource, Inc.                             SUN NATIONAL BANK              Non-Consolidated Store Depository                                                                          6473             3,433.64
Payless ShoeSource, Inc.                             HONESDALE NATIONAL BANK        Non-Consolidated Store Depository                                                                          6901             2,686.95
Payless ShoeSource, Inc.                             FIRST COMMONWEALTH BANK        Non-Consolidated Store Depository                                                                          1245             3,970.37
Payless ShoeSource, Inc.                             TRUSTCO BANK                   Non-Consolidated Store Depository                                                                          2514             1,156.48
Payless ShoeSource, Inc.                             FIRST FINANCIAL BANK           Non-Consolidated Store Depository                                                                          2732             1,597.11
Payless ShoeSource, Inc.                             ALPINE BANK                    Non-Consolidated Store Depository                                                                          7203             3,284.38
Payless ShoeSource, Inc.                             WAYNE BANK                     Non-Consolidated Store Depository                                                                          0058             3,826.29
Payless ShoeSource, Inc.                             ALAMOSA NATIONAL BANK          Non-Consolidated Store Depository                                                                          3507            23,391.63
Payless ShoeSource, Inc.                             COMMUNITY BANK                 Non-Consolidated Store Depository                                                                          1298             6,467.97
Payless ShoeSource, Inc.                             WOODFOREST BANK                Non-Consolidated Store Depository                                                                          1276               530.21
Payless ShoeSource, Inc.                             EASTERN SAVINGS BANK           Non-Consolidated Store Depository                                                                          1098             7,527.64
Payless ShoeSource, Inc.                             FIRST NATIONAL BANK FREDERICKSBURG
                                                                                    Non-Consolidated Store Depository                                                                          0561               571.48
Payless ShoeSource, Inc.                             CENTRAL SAVINGS BANK           Non-Consolidated Store Depository                                                                          3554             4,342.92
Payless ShoeSource, Inc.                             PARKWAY BANK                   Non-Consolidated Store Depository (Closed 4/17/2019)                                                       0808                  -
Payless ShoeSource, Inc.                             CITIBANK                       Non-Consolidated Store Depository                                                                          2988             2,448.94
Payless ShoeSource, Inc.                             FIRST CONVENIENCE              Non-Consolidated Store Depository (Closed 3/28/2019)                                                       6743                  -
Payless ShoeSource, Inc.                             FIRST CONVENIENCE              Non-Consolidated Store Depository (Closed 4/9/2019)                                                        2735                  -
Payless ShoeSource, Inc.                             FIRST NATIONAL BANK PA         Non-Consolidated Store Depository                                                                          2463             4,151.76
Payless ShoeSource, Inc.                             BANGOR SAVINGS BANK            Non-Consolidated Store Depository                                                                          5809             1,765.49
Payless ShoeSource, Inc.                             FIRST UNITED                   Non-Consolidated Store Depository (Closed 4/29/2019)                                                       6178                  -
Payless ShoeSource, Inc.                             SALEM FIVE BANK                Non-Consolidated Store Depository                                                                          9464             7,398.97
Payless ShoeSource, Inc.                             UNITED BANK                    Non-Consolidated Store Depository                                                                          3648               387.78
Payless ShoeSource, Inc.                             PENNSTAR BANK                  Non-Consolidated Store Depository                                                                          1014             3,765.08
Payless ShoeSource, Inc.                             WOODFOREST BANK                Non-Consolidated Store Depository                                                                          1334             5,854.40
Payless ShoeSource, Inc.                             LAKE SUNAPEE BANK              Non-Consolidated Store Depository (Closed 4/26/2019)                                                       1570                  -
Payless ShoeSource, Inc.                             FULTON BANK OF NEW JERSEY      Non-Consolidated Store Depository                                                                          0357             1,921.17
Payless ShoeSource, Inc.                             SALEM FIVE                     Non-Consolidated Store Depository (Close 4/30/2019)                                                        9941                  -
Payless ShoeSource, Inc.                             CAMDEN NATIONAL BANK           Non-Consolidated Store Depository                                                                          4048               522.47
Payless ShoeSource, Inc.                             ALPINE BANK AND TRUST          Non-Consolidated Store Depository                                                                          0538             2,602.29
Payless ShoeSource, Inc.                             CAPITAL CITY BANK              Non-Consolidated Store Depository                                                                          1701             3,837.07
Payless ShoeSource, Inc.                             UNION BANK                     Non-Consolidated Store Depository                                                                          8228             3,780.39
Payless ShoeSource, Inc.                             FIRST COMMONWEALTH BANK        Non-Consolidated Store Depository                                                                          4093             1,323.57
Payless ShoeSource, Inc.                             PEOPLES BANK                   Non-Consolidated Store Depository                                                                          2637             2,784.19
Payless ShoeSource, Inc.                             CITIZENS NATIONAL BANK         Non-Consolidated Store Depository                                                                          0800             4,880.96
Payless ShoeSource, Inc.                             CHEMICAL BANK                  Non-Consolidated Store Depository                                                                          0845             4,370.78
Payless ShoeSource, Inc.                             LAPORTE SAVINGS BANK           Non-Consolidated Store Depository                                                                          7964             3,038.52
Payless ShoeSource, Inc.                             FIRST SUMMIT BANK              Non-Consolidated Store Depository                                                                          0440             1,214.37
Payless ShoeSource, Inc.                             COMMUNITY BANK                 Non-Consolidated Store Depository                                                                          3033             2,023.04
Payless ShoeSource, Inc.                             FIRST COMMONWEALTH BANK        Non-Consolidated Store Depository                                                                          4942             1,445.19
Payless ShoeSource, Inc.                             PENNSTAR BANK                  Non-Consolidated Store Depository                                                                          6718             2,086.52
Payless ShoeSource, Inc.                             NORTHWEST SAVINGS BANK         Non-Consolidated Store Depository                                                                          8343             3,018.65
Payless ShoeSource, Inc.                             ELMIRA SAVINGS BANK            Non-Consolidated Store Depository                                                                          6178             3,812.34
Canada
Payless ShoeSource Canada Inc                        Royal Bank of Canada                                 DACA Blocked Account                                                                 6688                  -
Payless ShoeSource Canada GP                         Royal Bank of Canada                                 DACA Blocked Account                                                                 6670                  -
Payless ShoeSource Canada LP                         Royal Bank of Canada                                 DACA Blocked Account                                                                 6662                  -
Payless ShoeSource Canada Inc                        Royal Bank of Canada                                 Operating Account                                                                    5477             1,573.51
Payless ShoeSource Canada LP                         Royal Bank of Canada                                 CC Recipts                                                                           6937               512.23
Payless ShoeSource Canada LP                         Royal Bank of Canada                                 AP Checking - CAD                                                                    6911            67,652.66
Payless ShoeSource Canada LP                         Royal Bank of Canada                                 Master Funding - USD                                                                 8517            59,149.93
Payless ShoeSource Canada LP                         Royal Bank of Canada                                 AP Checking - USD                                                                    9832               185.33
Payless ShoeSource Canada LP                         Royal Bank of Canada                                 Master - AP Wire/ACH - Payroll Funding                                               6945        15,954,123.94
Payless ShoeSource Canada LP                         Royal Bank of Canada                                 Store Deposits (Closed 5/3/2019)                                                     3979                  -
Payless ShoeSource Canada LP                         Royal Bank of Canada                                 Wire/ACH Payments USD                                                                8525           134,084.93
Payless ShoeSource Canada LP                         Royal Bank of Canada                                 Reserve Account (Opened Post-Petition)                                               6122         1,859,076.01
Payless ShoeSource Canada GP                         Royal Bank of Canada                                 Operating Account                                                                    5535            41,747.09
Payless ShoeSource Canada LP                         Bank of Montreal                                     Store Deposits                                                                       1836             6,638.47
Payless ShoeSource Canada LP                         Canadian Imperial Bank                               Store Deposits                                                                       6917             4,653.07
Payless ShoeSource Canada LP                         Bank of Nova Scotia                                  Store Deposits                                                                       6412             5,940.58
Payless ShoeSource Canada LP                         Toronto Dominion                                     Store Deposits                                                                       6429             3,378.06
Payless ShoeSource Canada LP                         Wells Fargo Bank, N.A.                               Multi Currency Account                                                               4399                  -
                                                     Total Debtors                                                                                                                                    $   150,812,835.11

Notes:
All amounts listed above are bank balances as of May 4, 2019. Copies of bank statements and bank reconciliations are not included with MOR-1 (CONT), but can be made available upon request.
   Case 19-40883                   Doc 1097                  Filed 05/28/19 Entered 05/28/19 18:20:26                                            Main Document
                                                                          Pg 5 of 18
In re:
                                   PAYLESS HOLDINGS LLC, et al.,                                                                                Case No. 19-40883

   Debtors.                                                                                                                             Reporting Period: April 2019

                                                       April 2019 Monthly Operating Report: Insurance Coverage and Premiums


Type of Policy                     Insurance Carrier(s)              Policy Number             Effective Date   Expiration Date Geographic/Foreign             Approximate
                                                                                                                                Limitations                 Annualized Premium
Workers Comp                       Zurich American Ins. Co.          WC5918470 13              5/1/2018         5/1/2019        US                        $              369,791

Workers Comp                       Zurich American Ins. Co.          WC 5918471 13             5/1/2018         5/1/2019       US                         $               1,142

Workers Comp                       Pacific Indemnity Ins. Co.        WC001600007               5/27/2018        5/27/2019      Guam/Saipan                $               2,818



General Liability                  Zurich American Ins. Co.          GLO5918469-12 (US)        5/1/2018         5/1/2019       US                         $             154,227

General Liability                  Zurich Canada                     8834208 (CAN)             5/1/2018         5/1/2019       Canada                     $               8,486
Auto                               Zurich American Ins. Co.          BAP5918468-12 (U.S)       5/1/2018         5/1/2019       US                         $              28,525

Auto                               Zurich Canada                     AF 9800025 (CAN)          5/1/2018         5/1/2019       Canada                     $              14,538
Property                           Liberty Mutual                    YAC-L9L-448456-028        2/1/2019         2/1/2020       Global                     $             644,106
Local Property                     Royal & Sun Alliance              COM047201595              2/1/2019         2/1/2020       Canada                     $              32,880

Cargo                              AGCS Marine Insurance             OC96062300                2/1/2019         2/1/2020       Global                     $              35,286
                                   Company (Allianz)



Travel Specialty                   International SOS                 n/a Service Agreement     2/1/2019         2/1/2020       Global                     $              43,002

Business Travel Accident           ACE American Insurance            ADDN01172013R             2/1/2019         2/1/2020       Global                     $              36,960
                                   Company

Storage Tank Liability             ACE American Insurance            G24730438 005             10/10/2018       10/10/2019     US                         $               1,027
                                   Company

Umbrella Liability                 American Guarantee and            AUC 0140954-01            5/1/2018         5/1/2019       Global                     $             147,662
                                   Liability Insurance Company
                                   (Zurich)




Excess Liability                   Navigators Insurance Company      CH18FXR862843IV           5/1/2018         5/1/2019       Global                     $              29,155



Excess Liability                   The Ohio Casualty Insurance       ECO (19) 5590 2385        5/1/2018         5/1/2019       Global                     $              25,000
                                   Company (Liberty)




Excess Liability                   Allianz Global Risks US           USL 00056318              5/1/2018         5/1/2019       Global                     $              25,000
                                   Insurance Company



Excess Liability                   Great American Insurance          TUE 6680256 12            5/1/2018         5/1/2019       Global                     $              25,000
                                   Company

Excess Liability                   C.N.A                             6024082862                5/1/2018         5/1/2019       Global                     $              25,000
Excess Liability                   XL Insurance                      US00008657LI18A           5/1/2018         5/1/2019       Global                     $              25,000
Foreign Casualty                   Generali                          GFP900023-02              5/1/2018         5/1/2019       Global                     $              43,475
Cyber Primary                      Beazley Group                     W1C0D9180301              7/15/2018        8/10/2019      Global                     $             176,175
Cyber First Excess                 XL Catlin                         MTE903377102              7/15/2018        8/10/2019      Global                     $              88,358
Cyber Second Excess                Argo Pro                          XS407451                  7/15/2018        8/10/2019      Global                     $              31,066
Monopolistic WC Alberta            Monopolistic - Local Agency       3944192                   1/1/2019         12/31/2019     Canada                     $              24,000

Monopolistic WC British Columbia   Monopolistic - Local Agency       6119267                   1/1/2019         12/31/2019     Canada                     $              56,000

Monopolistic WC Nova Scotia        Monopolistic - Local Agency       185230                    1/1/2019         12/31/2019     Canada                     $              15,200

Monopolistic WC Ontario            Monopolistic - Local Agency       2111989                   1/1/2019         12/31/2019     Canada                     $             215,000

Monopolistic WC Quebec             Monopolistic - Local Agency       3363413959                1/1/2019         12/31/2019     Canada                     $              10,000

Monopolistic WC Saskatchewan       Monopolistic - Local Agency       A113399                   1/1/2019         12/31/2019     Canada                     $               5,100

Monopolistic WC Manitoba           Monopolistic - Local Agency       1299528                   1/1/2019         12/31/2019     Canada                     $               3,000

Monopolistic WC New Brunswick      Monopolistic - Local Agency       600272                    1/1/2019         12/31/2019     Canada                     $               7,100
   Case 19-40883                  Doc 1097               Filed 05/28/19 Entered 05/28/19 18:20:26                                Main Document
                                                                      Pg 6 of 18
Monopolistic WC Newfoundland      Monopolistic - Local Agency      2039124             1/1/2019    12/31/2019   Canada              $        5,800

Monopolistic WC Prince Edwards    Monopolistic - Local Agency      18983               1/1/2019    12/31/2019   Canada              $        2,400

Monopolistic WC Puerto Rico       Monopolistic - Local Agency      9212001024          1/1/2019    12/31/2019   Puerto Rico         $       80,000

Monopolistic WC Ohio DC/Stores    Monopolistic - Local Agency      80008491/80008492   7/13/2018   7/13/2019    US                  $      450,000

Monopolistic WC Washington        Monopolistic - Local Agency      913, 129-01         1/1/2019    12/31/2019   US                  $      140,000

Monopolistic WC North Dakota      Monopolistic - Local Agency      652016              1/1/2019    12/31/2019   US                  $        6,000

Monopolistic WC Wyoming           Monopolistic - Local Agency      5043316             1/1/2019    12/31/2019   US                  $        4,500

Monopolistic WC Virgin Islands    Monopolistic - Local Agency      9927                1/1/2019    12/31/2019   Virgin Islands      $        8,200

D&O Primary                       Nationwide                       PHF1800357          8/10/2018   8/10/2019    Global              $       65,511
D&O First Excess                  Tokio Marine                     14-MGU-18-A44602    8/10/2018   8/10/2019    Global              $       42,582
D&O Second Excess                 Continental Casualty Company     652024450           8/10/2018   8/10/2019    Global              $       34,950



D&O Third Excess                  Chubb                            DOX G46801507 002   8/10/2018   8/10/2019    Global              $       30,008
D&O Fourth Excess                 Beazley                          V241BC180101        8/10/2018   8/10/2019    Global              $       30,000
D&O Lead Side A/DIC               Lloyd's of London                B0509FINMW1801322   8/10/2018   8/10/2019    Global              $       30,000

International D&O (Side-A Only)   Zurich                           B0509FINMW1801469   8/10/2018   8/10/2019    International       $       37,605
Local D&O Canada                                                   B0509FINMW1801468   8/10/2018   8/10/2019    Canada              $       10,800
EPL Primary                       Nationwide                       PHF1800357          8/10/2018   8/10/2019    Global              $      109,604
EPL Excess                        Beazley                          V241C1180101        8/10/2018   8/10/2019    Global              $       49,000
Fiduciary Primary                 Nationwide                       PHF1800357          8/10/2018   8/10/2019    Global              $       20,106
Fiduciary Excess                  Continental Casualty Company     596816933           8/10/2018   8/10/2019    Global              $        5,400



Crime Primary                     Beazley                          V2417D180101        8/10/2018   8/10/2019    Global              $       48,849
Crime Excess                      RLI                              BND0101854          8/10/2018   8/10/2019    Global              $       27,000
Special Crime                     Chubb                            8225-9848           8/10/2018   8/10/2019    Global              $       36,454
Runoff D&O Primary                Freedom Specialty Insurance Co   PHF1800357          8/10/2018   8/10/2025    Global              $      163,778
Runoff D&O First Excess           US Specialty Insurance Co        14-MGU-18-A44602    8/10/2018   8/10/2025    Global              $      106,455
Runoff D&O Second Excess          Continental Casualty Company     652024450           8/10/2018   8/10/2025    Global              $       87,375
Runoff D&O Third Excess           ACE American Insurance           DOX G46801507 002   8/10/2018   8/10/2025    Global              $      150,000
Runoff D&O Fourth Excess          Beazley Insurance Company        V241BC180101        8/10/2018   8/10/2025    Global              $       75,000
In re:    Case 19-40883          Doc 1097        Filed 05/28/19 Entered 05/28/19 18:20:26 Main Document
                        PAYLESS HOLDINGS LLC, et al.,         Pg 7 of 18                 Case No. 19-40883

   Debtors.                                                                                 Reporting Period: April 2019

                                             Accounts Receivable Reconciliation and Aging

Accounts Receivable Reconciliation                                                                                  Amount
Total Accounts Receivable at the beginning of the reporting period                                            $         913,839
Plus: Amounts billed during the period                                                                                       621
Less: Amounts collected during the period                                                                                15,149
Less: Amounts written off during the period                                                                                4,919
Total Accounts Receivable at the end of the reporting period                                                  $         894,391


Accounts Receivable Aging                                                                                            Period
Current                                                                                                       $              30,592
0 - 30 days past due                                                                                                         15,313
31 - 60 days past due                                                                                                         2,027
61 - 90 days past due                                                                                                         2,800
Greater than 91 days past due                                                                                               843,659
Total Accounts Receivable                                                                                                   894,391
Less: Bad Debts (Amount considered uncollectible)                                                                          (848,486)
Net Accounts Receivable                                                                                       $              45,905




                                                                                                                            Page 1 of 1
   Case 19-40883                   Doc 1097              Filed 05/28/19 Entered 05/28/19 18:20:26                                            Main Document
                                                                      Pg 8 of 18
In re:
                                          PAYLESS HOLDINGS LLC, et al.,                                                                  Case No. 19-40883

   Debtors.                                                                                                                    Reporting Period: April 2019

                                                                     Status of Post-Petition Taxes

                                                                    Amount
                                                                 Withheld and/or                                                                      April 6 Ending
Federal                                     Beginning Tax           Accrued       Amount Paid                  Date Paid         Check or EFT              Tax
Withholding                                $     1,367,208       $     1,288,272 $  (1,277,515)               04/07 - 05/04          EFT             $      1,377,965
FICA-Employee                                    1,561,456             1,357,161    (1,358,737)               04/07 - 05/04          EFT                    1,559,880
FICA-Employer                                    1,561,458             1,357,162    (1,358,739)               04/07 - 05/04          EFT                    1,559,881
Unemployment                                        83,652                41,788       (44,761)               04/07 - 05/04          EFT                       80,679
Income                                                    -                    -              -                   N/A                N/A                             -
Other:                                                    -                    -              -                   N/A                N/A                             -
  Total Federal Taxes                      $     4,573,774       $     4,044,382 $  (4,039,752)                                                      $      4,578,405
State and Local
Withholding                                $         551,120     $         522,330      $      (509,609)      04/07 - 05/04          Check & EFT     $          563,841
Sales/Use                                         17,305,722            12,543,489          (21,472,812)      04/07 - 05/04          Check & EFT              8,376,398
Unemployment                                         315,881               193,872             (200,721)      04/07 - 05/04          Check & EFT                309,031
Real Property                                              -                     -                    -           N/A                    N/A                          -
Personal Property                                    200,249                87,743                    -           N/A                    N/A                    287,992
Franchise                                             37,470                18,735               (6,493)      04/07 - 05/04          Check & EFT                 49,712
Income                                               166,667                58,333               (5,500)      04/07 - 05/04          Check & EFT                219,500
  Total State and Local Taxes              $      18,577,108     $      13,424,502      $   (22,195,135)                                             $        9,806,475
International
Canada Income                              $             -    $                 -       $            -        N/A                        N/A         $              -
Canada GST/HST/PST                                 4,292,425                265,052           (3,662,527) 04/07 - 05/04              Check & EFT                894,950
Puerto Rico Income                                         -                      -                    -      N/A                        N/A                          -
Puerto Rico Property                                  38,388                 19,194                    -      N/A                        N/A                     57,583
Puerto Rico Sales/Use                                478,771                175,387             (293,269) 04/07 - 05/04              Check & EFT                360,889
Puerto Rico Volume of Business                             -                      -                    -      N/A                        N/A                          -
Other International Tax                              (35,037)                     -              (65,109) 04/07 - 05/04                  EFT                   (100,146)
  Total International Taxes                $       4,774,547 $              459,634     $     (4,020,905)                                            $        1,213,276

Total Taxes                                $      27,925,429     $      17,928,518      $   (30,255,791)                                             $      15,598,156
Note:
To the best of the Debtors' knowledge, as of the date hereof, (i) all Post-Petition Taxes that are not subject of dispute are current, (ii) there are no material disputes
with respect to Post-Petition Taxes, and (iii) no previous tax years have been reopened since the filing date. The Canada Revenue Agency has contacted the Debtor
post-filing regarding a GST / HST audit.


                                                                  Taxes Reconciliation and Aging

Taxes Payable                                     0-30                  31-60                 61-90                91+                 Total
Federal                                   $        4,578,405 $                     -    $               -     $            -     $      4,578,405
State and Local                                    9,806,475                       -                    -                  -            9,806,475
International                                      1,213,276                       -                    -                  -            1,213,276
Total Taxes Payable                       $       15,598,156 $                     -    $               -     $            -     $     15,598,156

                                                             Summary of Unpaid Post-Petition Debts

                                                Current                  0-30                 31-60               61-90                Over 91              Total
Accounts Payable                          $      11,966,003                757,141 $                        - $                - $                 - $      12,723,145
Wages Payable                                     5,940,778                      -                          -                  -                   -         5,940,778
Taxes Payable                                    15,604,344                      -                          -                  -                   -        15,604,344
Rent/Leases-Building                                      -                      -                          -                  -                   -                 -
Rent/Leases-Equipment                                23,387                      -                          -                  -                   -            23,387
Secured Debt/Adequate Protection                          -                      -                          -                  -                   -                 -
Payments
Professional Fees                                          -                      -                         -                  -                   -                  -
Amounts Due to Insiders                               45,971                      -                         -                  -                   -             45,971
Other:                                                     -                      -                         -                  -                   -                  -
Total Post-Petition Debts                 $       33,580,483 $              757,141 $                       - $                - $                 - $       34,337,624
In re:
                Case 19-40883                              Doc 1097 PAYLESS
                                                                       Filed    05/28/19
                                                                            HOLDINGS LLC, et al., Entered 05/28/19 18:20:26
                                                                                                                       Case No. 19-40883 Main Document

   Debtors.
                                                                                             Pg 9 of 18        Reporting Period: April 2019

                                                                                           Payments to Professionals



                                                                                                                                                                  Amount Paid      Cumulative Paid From
                                                                                                                                                                During The Month     February 18, 2019
                                Name                                                                          Role / Capacity                                   Ended May 4, 2019   through May 4, 2019
AKIN GUMP STRAUSS HAUER & FELD, LLP                                                Counsel to Debtors                                                         $                -   $                 -
ALIX PARTNERS LLP                                                                  Financial Advisors to the Term Loan Lenders                                             262,916               454,556
ANKURA CONSULTING GROUP LLC                                                        Chief Restructuring Officer and Financial Advisors to Debtors                           418,916               418,916
ARMSTRONG TEASDALE LLP                                                             Local Counsel for the Debtors                                                            92,943                92,943
BENNETT JONES LLP                                                                  Counsel to the Canadian Monitor                                                         152,924               413,672
CASSELS BROCK & BLACKWELL LLP                                                      Canadian Counsel for Debtors                                                            356,846             1,351,947
CHOATE HALL & STEWART LLP                                                          Counsel to ABL Agent                                                                    263,571               502,457
CONYERS DILL & PEARMAN                                                             BVI Counsel to Certain Term Loan Lenders                                                    -                  19,020
DOSTER, ULLOM & BOYLE, LLC                                                         Counsel to Certain Term Loan Lenders                                                        -                     -
FTI CONSULTING CANADA INC                                                          Canadian Monitor                                                                        319,027               893,195
GREAT AMERICAN GROUP LLC / TIGER GROUP LLC                                         Consultants to the Debtor (Store Closings)                                           16,059,017           21,383,900
GREENBERG TRAURIG, LLP                                                             Counsel to FILO Agent                                                                    87,422                87,422
HOULIHAN LOKEY CAPITAL INC                                                         Investment Bankers to Term Loan Lenders                                                     -                     -
KRAMER LEVIN NAFTALIS & FRANKEL LLP                                                Counsel to Certain Term Loan Lenders                                                        -                 610,309
MACKINAC PARTNERS LLC                                                              Financial Advisor to the ABL Agent                                                      107,883               165,259
MALFITANO PARTNERS                                                                 Liquidation Specialist for Debtors                                                      220,132               220,132
NORTON ROSE FULBRIGHT CANADA LLP                                                   Canadian Counsel for ABL Agent                                                           11,474               107,758
NORTON ROSE FULBRIGHT US LLP                                                       Counsel to Term Loan Agent                                                              128,309               247,557
PACHULSKI STANG ZIEHL & JONES LLP                                                  Counsel to the UCC                                                                          -                     -
PJ SOLOMON SECURITIES LLC                                                          Investment Bankers to Debtors                                                               -                     -
PRIME CLERK LLC                                                                    Claims and Noticing Agent                                                               323,125               689,510
PROVINCE, INC.                                                                     Financial Advisor to the UCC                                                                -                     -
REEVEMARK LLC                                                                      Communications Firm to Debtors                                                              -                     -
SCHULTE ROTH & ZABEL LLP                                                           Counsel to TPG Specialty Lending, Inc.                                                   55,965                55,965
SEWARD & KISSEL LLP                                                                Counsel to the Debtors                                                                      -                     -
STROOCK & STROOCK & LAVAN LLP                                                      Counsel to Certain Term Loan Lenders                                                    218,432             1,127,448
THOMPSON COLBURN LLP                                                               Counsel to ABL Agent                                                                        -                     -
Total Payments to Professionals                                                                                                                               $         19,078,902 $         28,841,965

Notes:
Payments to ordinary course professionals are not included. This schedule includes payments issued to third parties and does not include accrued but unpaid amounts.

                                                                                                        Post-Petition Status of Secured Debts

                                                                                                                                                                                    Scheduled Monthly      Amount Paid       Total Unpaid
                               Name of Creditor                                                                                Description                                             Payment Due         During Month      Post-Petition
Wells Fargo Bank - Agent                                                           ABL - Tranche A                                                                                         N/A             $          -     $              -
Wells Fargo Bank - Agent                                                           ABL - Tranche A 1                                                                                       N/A             $ 12,823,395     $              -
Wells Fargo Bank - Agent                                                           Standby Letters of Credit                                                                               N/A             $          -     $              -
Cortland Capital Markets - Agent                                                   Term Loan - Tranche A-1                                                                                 N/A             $          -     $ 79,200,000
Cortland Capital Markets - Agent                                                   Term Loan - Tranche A-2                                                                                 N/A             $          -     $ 198,000,000
Wilmington Savings Fund Society - Agent                                            DIP Term Loan                                                                                           N/A             $ 25,380,711     $              -

Total Payments                                                                                                                                                                                             $   38,204,106   $ 277,200,000

Notes:
This schedule does not include detail on capital leases, on which the the Debtors continue their analysis.
The Debtors borrowed additional amounts under the DIP Term Loan during fiscal month April 2019, which was subsequently paid in full.




                                                                                                                                                                                                                                       Page 1 of 1
                                    Case 19-40883                   Doc 1097            Filed 05/28/19 Entered 05/28/19 18:20:26                                      Main Document
                                                                                                    Pg 10 of 18
In re:
PAYLESS HOLDINGS LLC, et al.,                                                                                                                                                          Case No. 19-40883

       Debtors.                                                                                                                                                         Reporting Period: April 2019

                                                                                                 Debtor Questionnaire

Must be completed each month. If the answer to any of the questions is "Yes", provide a detailed explanation of each item. Attach
additional sheets if necessary.                                                                                                                                              Yes                            No
                                                                                                                                                                                                               (1)
Have any assets been sold or transferred outside the normal course of business this reporting period?                                                                                                      X
                                                                                                                                                                                                               (2)
Have any funds been disbursed from any account other than a debtor in possession account this reporting period?                                                                                            X
Is the Debtor delinquent in the timely filing of any post-petition tax returns?                                                                                                                             X
Are workers compensation, general liability or other necessary insurance coverages expired or cancelled, or has the debtor received notice of
                                                                                                                                                                                                            X
expiration or cancellation of such policies?
Is the Debtor delinquent in paying any insurance premium payment?                                                                                                                                           X
                                                                                                                                                                                 (3)
Have any payments been made on pre-petition liabilities this reporting period?                                                                                               X
Are any post-petition receivables (accounts, notes or loans) due from related parties?                                                                                                                      X
Are any post-petition payroll taxes past due?                                                                                                                                                               X
Are any post-petition State or Federal income taxes past due?                                                                                                                                               X
Are any post-petition real estate taxes past due?                                                                                                                                                           X
Are any other post-petition taxes past due?                                                                                                                                                                 X
                                                                                                                                                                                 (3)
Have any pre-petition taxes been paid during this reporting period?                                                                                                          X
Are any amounts owed to post-petition creditors delinquent?                                                                                                                                                 X
Are any wage payments past due?                                                                                                                                                                             X
                                                                                                                                                                                 (4)
Have any post-petition loans been received by the Debtor from any party?                                                                                                     X
Is the Debtor delinquent in paying any U.S. Trustee fees?                                                                                                                                                   X
Is the Debtor delinquent with any court ordered payments to attorneys or other professionals?                                                                                                               X
Have the owners or shareholders received any compensation outside of the normal course of business?                                                                                                         X

Notes:
(1)
      Pursuant to the Store Closure Motion the Debtors are conducting GOB sales in all stores.
(2)
 Pursuant to the Cash Management Motion (docket #22) the Debtor maintains a concentration account held by Payless Finance at Wells Fargo. The concentration account is the Company's main operating account into
which funds are transferred from other of the Company's bank accounts and from which funds are disbursed to meet the Company's ordinary course obligations, some of which may not be a DIP account.
(3)
  Pursuant to the relief requested under "First Day Motions" and their respective interim and final orders, certain payments have been made on pre-petition obligations (e.g. employee related obligations, customer
programs, taxes, critical vendors, carriers and warehousemen)
(4)
      Pursuant to the DIP Order, the debtors have obtained post-petition financing.
       Case 19-40883              Doc 1097          Filed 05/28/19 Entered 05/28/19 18:20:26          Main Document
                                                                Pg 11 of 18




                                                   PAYLESS INC. AND SUBSIDIARIES1
                                                      (DEBTORS-IN-POSSESSION)


                                                      MONTHLY OPERATING REPORT


                                                               AS OF MAY 4, 2019
                                       AND FOR THE PERIOD APRIL 7, 2019 TO MAY 4, 2019




                                                                   [UNAUDITED]




1
    These financial statements were prepared on a consolidated basis, including non-debtor entities
Case 19-40883      Doc 1097       Filed 05/28/19 Entered 05/28/19 18:20:26                   Main Document
                                              Pg 12 of 18

                                           U.S. BANKRUPTCY COURT
                                       EASTERN DISTRICT OF MISSOURI
                                       PAYLESS INC. AND SUBSIDIARIES
                                             (Debtors-in-Possession)
                        Index to Condensed Consolidated Financial Statements and Schedules
                                                  (UNAUDITED)




                                                                                                  Page No.
 Financial Statements (unaudited)
     Condensed Consolidated Balance Sheet                                                            2
     Condensed Consolidated Statement of Operations                                                  3
     Condensed Consolidated Statement of Cash Flow                                                   4
     Notes to Condensed Consolidated Financials Statements                                          5-6
       Case 19-40883                        Doc 1097                 Filed 05/28/19 Entered 05/28/19 18:20:26                                                       Main Document
                                                                                 Pg 13 of 18


                                                                              U.S. BANKRUPTCY COURT
                                                                           EASTERN DISTRICT OF MISSOURI
                                                                           PAYLESS INC. AND SUBSIDIARIES
                                                                                (Debtors-in-Possession)
                                                                          Condensed Consolidated Balance Sheet
                                                                                     (UNAUDITED)
                                                                                   (Dollars in Millions)

                                                                                                                                                            M ay 4, 2019
                                AS S ETS
                                Current Assets:
                                  Cash and cash equivalents                                                                                         $                           179.0
                                  Restricted Cash                                                                                                                                70.2
                                  Accounts receivable, net                                                                                                                        5.1
                                  Inventories, net                                                                                                                              166.9
                                  Prepaid expenses                                                                                                                               28.1
                                    Other current assets                                                                                                                          9.1
                                     Total Current Assets                                                                                                                       458.4
                                Property and equipment, net                                                                                                                      44.8
                                Intangible assets, net                                                                                                                          104.9
                                Goodwill                                                                                                                                        242.2
                                Deferred income taxes                                                                                                                             5.9
                                Other assets                                                                                                                                      7.2
                                       Total Assets                                                                                                 $                           863.4

                                LIABILITIES AND EQUITY
                                Current Liabilities Not Subject to Compromise:
                                  Current maturities of long-term debt                                                                              $                             3.5
                                  Short-term debt                                                                                                                                 0.1
                                  Accounts payable                                                                                                                              181.1
                                  Accrued expenses                                                                                                                               98.1
                                    Total Current Liabilities                                                                                                                   282.8
                                Long-term Liabilities Not Subject to Compromise:
                                  Long-term debt                                                                                                                                 44.4
                                  Deferred income taxes                                                                                                                           3.5
                                    Other liabilities                                                                                                                            35.0
                                       Total long-term Liabilities                                                                                                               82.9
                                Liabilities subject to compromise                                                                                                               398.1
                                       Total Liabilities                                                                                                                        763.8

                                Equity:
                                    Payless Inc. shareowners' (deficit)                                                                                                         (34.3)
                                    Noncontrolling interests                                                                                                                    133.9
                                       Total Equity                                                                                                                              99.6

                                       Total Liabilities and Equity                                                                                 $                           863.4




These condensed consolidated financial statements and accompanying notes do not purport to represent financial statements prepared in accordance with Generally Accepted Accounting
Principles in the United States of America, nor are they intended to be fully reconciled to any financial statements otherwise prepared or distributed by the Debtors or any of the Debtors’ affiliates.
This information is unaudited and is subject to further review and potential adjustments. The accompanying notes are an integral part of these condensed consolidated financial statements.
       Case 19-40883                        Doc 1097                 Filed 05/28/19 Entered 05/28/19 18:20:26                                                       Main Document
                                                                                 Pg 14 of 18

                                                                           U.S. BANKRUPTCY COURT
                                                                        EASTERN DISTRICT OF MISSOURI
                                                                        PAYLESS INC. AND SUBSIDIARIES
                                                                              (Debtors-in-Possession)
                                                                   Condensed Consolidated Statement of Operations
                                                                                  (UNAUDITED)
                                                                                (Dollars in Millions)




                                                                                                                                                                  4 Weeks Ended
                                                                                                                                                                   M ay 4, 2019
                          Net sales                                                                                                                             $                   146.1
                          Cost of sales                                                                                                                                               72.6
                          Gross margin                                                                                                                                                73.5
                          Selling, general and administrative expenses                                                                                                                39.1
                          Operating profit                                                                                                                                            34.4
                          Interest expense                                                                                                                                              1.9
                          Net earnings before reorganization items and income taxes                                                                                                   32.5
                          Reorganization items, net                                                                                                                                     6.0

                          Net earnings before income taxes                                                                                                                            26.5
                          Provision for income taxes                                                                                                                                    1.4
                          Net earnings                                                                                                                                                25.1
                          Net loss attributable to noncontrolling interests                                                                                                             0.2
                          Net earnings attributable to Payless Inc.                                                                                             $                     25.3




These condensed consolidated financial statements and accompanying notes do not purport to represent financial statements prepared in accordance with Generally Accepted Accounting
Principles in the United States of America, nor are they intended to be fully reconciled to any financial statements otherwise prepared or distributed by the Debtors or any of the Debtors’ affiliates.
This information is unaudited and is subject to further review and potential adjustments. The accompanying notes are an integral part of these condensed consolidated financial statements.
      Case 19-40883                        Doc 1097                 Filed 05/28/19 Entered 05/28/19 18:20:26                                                       Main Document
                                                                                Pg 15 of 18

                                                                          U.S. BANKRUPTCY COURT
                                                                       EASTERN DISTRICT OF MISSOURI
                                                                       PAYLESS INC. AND SUBSIDIARIES
                                                                            (Debtors-in-Possession)
                                                                  Condensed Consolidated Statement of Cash Flow
                                                                                 (UNAUDITED)
                                                                               (Dollars in Millions)


                                                                                                                                                          4 Weeks Ended
                                                                                                                                                           M ay 4, 2019
                          Operating Activities:
                           Net earnings                                                                                                               $                   25.1
                           Adjustments for non-cash items included in net earnings:
                              Loss on impairment and disposal of assets                                                                                                     1.0
                              Depreciation and amortization                                                                                                                (3.8)
                              Deferred income taxes                                                                                                                         0.9
                           Changes in working capital:
                              Accounts receivable                                                                                                                          2.4
                              Inventories                                                                                                                                 35.9
                              Prepaid expenses and other current assets                                                                                                    5.6
                              Accounts payable                                                                                                                            (1.8)
                              Accrued expenses, net                                                                                                                      (13.3)
                             Changes in other assets and liabilities, net                                                                                                 (0.2)
                          Cash flow provided by operating activities                                                                                                      51.8
                          Investing Activities:
                             Capital expenditures                                                                                                                          (0.2)
                          Cash flow used in investing activities                                                                                                           (0.2)
                          Financing Activities:
                             Repayment of debt, net                                                                                                                      (21.2)
                             Repayment of revolver draws                                                                                                                 (12.9)
                          Cash flow used in financing activities                                                                                                         (34.1)
                          Effect of exchange rate changes on cash                                                                                                          (0.7)
                          Increase in cash, cash equivalents, and restricted cash                                                                                         16.8
                          Cash, cash equivalents, and restricted cash, beginning of period                                                                               232.4
                          Cash, cash equivalents, and restricted cash, end of period                                                                  $                  249.2


                          Supplemental cash flow information:
                             Cash and cash equivalents                                                                                                $                  179.0
                             Restricted Cash                                                                                                                              70.2
                         Total cash, cash equivalents, and restricted cash                                                                            $                  249.2




These condensed consolidated financial statements and accompanying notes do not purport to represent financial statements prepared in accordance with Generally Accepted Accounting
Principles in the United States of America, nor are they intended to be fully reconciled to any financial statements otherwise prepared or distributed by the Debtors or any of the Debtors’ affiliates.
This information is unaudited and is subject to further review and potential adjustments. The accompanying notes are an integral part of these condensed consolidated financial statements.
       Case 19-40883                        Doc 1097                 Filed 05/28/19 Entered 05/28/19 18:20:26                                                       Main Document
                                                                                 Pg 16 of 18

                                                                           U.S. BANKRUPTCY COURT
                                                                        EASTERN DISTRICT OF MISSOURI
                                                                        PAYLESS INC. AND SUBSIDIARIES
                                                                             (Debtors-in-Possession)
                                                               Notes to Condensed Consolidated Financial Statements
                                                                                 (UNAUDITED)


    1. Basis of Accounting
    The accompanying condensed consolidated financial statements of the Debtors have been prepared solely for the
    purpose of complying with the monthly reporting requirements of the U.S. Bankruptcy Court of the Eastern District of
    Missouri (referred to herein as the “Monthly Operating Report” or “MOR”). The MOR is limited in scope, covers a
    limited time period, and the schedules contained herein were not audited or reviewed by independent accountants nor
    are they intended to reconcile to any financial statements otherwise prepared or distributed by the Debtors or any of
    the Debtors’ affiliates. The Debtors’ accounting systems, policies, and practices were developed with a view to
    producing consolidated financial reporting on a monthly basis, rather than by legal entity or on a stub period basis.
    Therefore, it is possible that not all assets or liabilities have been recorded at the correct legal entity of either the
    Debtor or a non-Debtor affiliate. Also, certain assumptions and estimates were made in order to prepare the financial
    statements as of the petition date and for the post-petition period. In addition, the assets and liabilities, as well as
    results of operations of non-Debtor affiliates are included in the Debtors’ condensed consolidated financial statements
    due to the manner in which transactions have been integrated in the Debtors’ accounting systems. The Debtors
    reserve all rights to supplement or amend any schedules contained in this MOR.

    The information presented herein is unaudited, subject to further review and potential adjustments, and may not have
    been subject to all procedures that would typically be applied to financial information presented in accordance with
    Generally Accepted Accounting Principles in the United States of America (“US GAAP”), including, but not limited to,
    goodwill impairment, deconsolidation of foreign Debtors, and any other recurring adjustment considered necessary by
    management to fairly state the financial position and results of operations for the period presented. Furthermore, the
    MOR does not contain all disclosures that would be required for presentation in accordance with US GAAP and there
    can be no assurance that, from the prospective of an investor or potential investor, the MOR is complete. As part of
    their restructuring efforts, the Debtors are reviewing their assets and liabilities on an ongoing basis, including without
    limitation with respect to intercompany claims and obligations, and nothing contained in the MOR shall constitute a
    waiver of any of the Debtors’ rights with respect to such assets, liabilities, claims and obligations that may exist.

    The Debtors’ condensed consolidated financial statements presented herein have been prepared on a going concern
    basis, which contemplates continuity of operations, realization of assets and liquidation of liabilities in the ordinary
    course of business. Furthermore, the condensed consolidated financial statements contained herein have been
    prepared following the guidance in Financial Accounting Standards Board Accounting Standards Codification 852
    “Reorganizations”. Consequently, certain prepetition liabilities have been reclassified as liabilities subject to
    compromise. Liabilities subject to compromise currently include debt obligations, amounts due to third parties for
    goods and services prior to February 18, 2019, (the voluntary bankruptcy petition date) and certain known potential
    settlement claim amounts. It may also include estimates for litigation and contingent claims and claims created by the
    Debtors’ rejection of executory contracts and unexpired leases. The Debtors continue to analyze and reconcile these
    amounts, and, therefore, the amounts reflected herein are current estimates and subject to change as additional
    analysis and decisions are completed.

    The Debtors caution readers not to place undue reliance upon the information contained in this MOR. The results
    herein are not necessarily indicative of results which may be expected from any other period or for the full year and
    may not necessarily reflect the combined results and financial position of the Debtors in the future.




These condensed consolidated financial statements and accompanying notes do not purport to represent financial statements prepared in accordance with Generally Accepted Accounting
Principles in the United States of America, nor are they intended to be fully reconciled to any financial statements otherwise prepared or distributed by the Debtors or any of the Debtors’ affiliates.
This information is unaudited and is subject to further review and potential adjustments. The accompanying notes are an integral part of these condensed consolidated financial statements.
     Case 19-40883                        Doc 1097                 Filed 05/28/19 Entered 05/28/19 18:20:26                                                        Main Document
                                                                               Pg 17 of 18
  2. Chapter 11 Filing
         The Debtors in the Chapter 11 cases are:
                  Debtor Entities                                            Case Number
              1   Payless Holdings LLC                                       19-40883
              2   Payless Intermediate Holdings LLC                          19-40886
              3   WBG - PSS Holdings LLC                                     19-40889
              4   Payless Inc.                                               19-40890
              5   Payless Finance, Inc.                                      19-40892
              6   Collective Brands Services, Inc.                           19-40910
              7   PSS Delaware Company 4, Inc.                               19-40884
              8   Shoe Sourcing, Inc.                                        19-40898
              9   Payless ShoeSource, Inc.                                   19-40882
             10   Eastborough, Inc.                                          19-40888
             11   Payless Purchasing Services, Inc                           19-40903
             12   Payless ShoeSource Merchandising, Inc.                     19-40907
             13   Payless Gold Value CO, Inc.                                19-40885
             14   Payless ShoeSource Distribution, Inc.                      19-40894
             15   Payless ShoeSource of Puerto Rico, Inc.                    19-40906
             16   Payless NYC, Inc.                                          19-40901
             17   Payless ShoeSource Worldwide, Inc.                         19-40896
             18   PSS Canada, Inc                                            19-40902
             19   Payless ShoeSource Canada Inc.                             19-40895
             20   Payless ShoeSource Canada GP Inc.                          19-40899
             21   Payless ShoeSource Canada LP                               19-40897
             22   Payless Collective GP, LLC                                 19-40887
             23   Collective Licensing, LP                                   19-40908
             24   Collective Licensing International, LLC                    19-40891
             25   Clinch, LLC                                                19-40900
             26   Collective Brands Franchising Services, LLC                19-40893
             27   Payless International Franchising, LLC                     19-40905




  3. Liabilities Subject to Compromise
         Estimated liabilities subject to compromise as of May 4, 2019 consists of the following:
         (Dollars in Millons)                                May 4, 2019
          Accounts payable and accrued expenses                                               $                       110.8
          Accrued interest payable                                                                                      7.3
          Debt obligations                                                                                            280.0
           Total                                                                              $                       398.1



  4. Reorganization Items, Net
     Reorganization items, net, for the period April 7, 2019 to May 4, 2019 consists of the following:
                                                                                               For the Period
                                                                                                April 7, 2019
          (Dollars in Millons)                                                                 to May 4, 2019

          Professional fees                                                               $                             10.4
          Gift card liability net release                                                                               (2.4)
          Sales return liability release                                                                                (1.6)
          Other, net                                                                                                    (0.4)
              Total                                                                       $                               6.0



  5. Cash and Cash Equivalents
     Approximately $19.7 million included in Cash and Cash Equivalents are amounts earmarked for accrued and
     unpaid professional fees related to the restructuring, potential 503(b)(9) claims, sales taxes and utilities adequate
     assurance deposits.


These condensed consolidated financial statements and accompanying notes do not purport to represent financial statements prepared in accordance with Generally Accepted Accounting
Principles in the United States of America, nor are they intended to be fully reconciled to any financial statements otherwise prepared or distributed by the Debtors or any of the Debtors’ affiliates.
This information is unaudited and is subject to further review and potential adjustments. The accompanying notes are an integral part of these condensed consolidated financial statements.
       Case 19-40883                        Doc 1097                 Filed 05/28/19 Entered 05/28/19 18:20:26                                                       Main Document
                                                                                 Pg 18 of 18


    6. Restricted Cash
       Restricted Cash consists substantially of the amounts contained in the Citibank, N.A. escrow account (Account
       1748) for general unsecured claims of Payless I and cash collateral for outstanding Letters of Credit.




These condensed consolidated financial statements and accompanying notes do not purport to represent financial statements prepared in accordance with Generally Accepted Accounting
Principles in the United States of America, nor are they intended to be fully reconciled to any financial statements otherwise prepared or distributed by the Debtors or any of the Debtors’ affiliates.
This information is unaudited and is subject to further review and potential adjustments. The accompanying notes are an integral part of these condensed consolidated financial statements.
